             Case 1:19-cv-02530-TJK Document 29 Filed 09/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


I.A. et al.,

                Plaintiffs,
        v.
                                                        Civil Action No. 19-2530 (TJK)
WILLIAM BARR et al.,

                Defendants.


                                               ORDER

        Plaintiffs have filed an Emergency Motion for a Stay of Removal on Behalf of Plaintiffs

Y.D., P.P., and A.C. ECF No. 27. The motion seeks a stay of final, expedited-removal orders

entered against three individual plaintiffs in this case. Plaintiffs represent that these three

individuals are subject to imminent removal, as early as this morning. The Court ordered that

Defendants file a response by 8:30 a.m. this morning that specifically addresses “when those

three individuals will be removed from the United States and, if the time of removal is not yet

certain, whether those three individuals will be removed in the next 72 hours.” Minute Order of

Sept. 13, 2019. In their response, Defendants made no representations as to their position on the

relief requested by Plaintiffs, and counsel for Defendants stated that she could not “advise the

Court whether there is yet a specific time of removal.” ECF No. 28.

        Upon consideration of these filings, the Court determines that it is appropriate to enter a

brief, administrative stay of any action to remove Plaintiffs Y.D., P.P., and A.C from the United

States. The individual plaintiffs at issue here only joined this action a few days ago, their claims

raise complicated jurisdictional concerns that have not been fully considered by this Court, and

Defendants have not been able to make any clear representations regarding their position on the

motion or the imminence of the individuals’ removal. And the Supreme Court’s recent stay of
          Case 1:19-cv-02530-TJK Document 29 Filed 09/13/19 Page 2 of 2



the preliminary injunction entered by the District Court for the Northern District of California in

a case challenging the same regulation at issue in this case only introduces further uncertainty

that the parties and the Court have yet to address. See Barr et al. v. East Bay Sanctuary et al.,

588 U.S. __ (2019), No. 19A230 (Sept. 11, 2019).

       In light of these uncertainties and the apparent exigencies, granting an administrative stay

of short duration to allow the Court to more fully examine Plaintiffs’ motion is appropriate and

consistent with the practice of other courts in this Circuit. See, e.g., Kiakombua et al. v.

McAleenan et al., Civil Action No. 19-1872 (KBJ), ECF No. 18 (D.D.C. July 9, 2019).

Furthermore, this action aligns with the practice of the United States Court of Appeals for the

District of Columbia of granting an “administrative stay . . . to give the court sufficient

opportunity to consider the emergency motion,” particularly when the exigencies of the

circumstances prevent the defendants from responding. Garza v. Hargan, 2017 WL 4707112, at

*1 (D.C. Cir. Oct. 19, 2017) (citing D.C. Circuit Handbook of Practice and Internal Procedures

33 (2017)). Consistent with that practice, this order should not be construed in any way as a

ruling on the merits of Plaintiffs’ motion. See id.

       Accordingly, it is hereby ORDERED that Defendants, their agents, and any persons

acting in concert with them are hereby enjoined from removing Plaintiffs Y.D., P.P., and P.P.’s

minor son, A.C., from the United States until further order of this Court. The Court intends to

revisit this Order promptly upon further discussions with the parties.


       SO ORDERED.

                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge

Date: September 13, 2019



                                                  2
